Rumsey, Ch. J.
(b) In this cause the court of appeals concur with the general court, and therefore affirm their judgment,
*134As a general proposition, we think the law declare-ed in their direction correct; but we are of opinion, that tfve general rule admits of exceptions, and that if the evidence offered on the part of the plaintiff was credited by the jury, that it brought the plaintiff’s case within one of those exceptions to the general rule.
In the case of a continuing contract, as the original contract proved between the parties, if that contract bad not been waived, and a new one proposed and acceded to, the plaintiff could not support a ge-geral indebitatus assumpsit; but if the waiver of the original contract had appeared to the jury, and the second contract set up had been proved to their satisfaction, to wit, the covering in of the house, we should have been of opinion, that after the completion of such second contract by the plaintiff, if that was the case, that the plaintiff might well have supported his general indebitatus assumpsit,
¿Vote. This case seems to have been overruled by that of Coursey vs. Covington, determined at June term 1820, in the Court of Appeals for the eastern shore.

 Jones, Potts and Dennis, J. concurring. Mackall J. absent.